DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26 12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification
SMDL#10-019
ACA# 9
September 28, 2010
Re: Medicaid Prescription Drugs
Dear State Medicaid Director:
This letter is one of a series intended to provide guidance on the implementation of the Patient
Protection and Affordable Care Act (P.L. 111-148), enacted on March 23, 2010, as revised by
the Health Care and Education Reconciliation Act of 2010 (P.L. 111-152), enacted on March 30,
2010, together known as the Affordable Care Act.
Specifically, this letter revises the previous instructions concerning the Federal offset of
Medicaid prescription drug rebates, and further specifies the process we will use for the
estimation and collection of these offsets. It also provides information on rebates for Medicaid
managed care organization (MCO) drugs, MCO formularies, and the treatment of MCO
physician-administered drugs. Finally, this guidance addresses manufacturer reporting
requirements, the treatment of discounts under the Medicare Coverage Gap Discount Program
for purposes of the determination of best price (BP), and the changes to the excluded drug
provisions in Medicaid.
Revised Policy on Federal Offset of Rebates
Section 2501 of the Affordable Care Act increased the amount of rebates that drug manufacturers
are required to pay under the Medicaid drug rebate program, with different formulas for single
source and innovator multiple source drugs (brand name drugs), noninnovator multiple source
drugs (generic drugs), and drugs that are line extensions of a single source drug or an innovator
multiple source drug, effective January 1, 2010. The Affordable Care Act also required that
amounts “attributable” to these increased rebates be remitted to the Federal government.
In the April 22, 2010 State Medicaid Director (SMD) letter, #10-006, CMS indicated that we
were planning to offset the non-Federal share of the entire difference between the minimum
rebate percentages in effect on December 31, 2009, and the new minimum rebate percentages in
effect under the Affordable Care Act, regardless of whether States received a rebate amount
based on the difference between the average manufacturer price (AMP) and best price (BP). For
a drug that is a line extension of a brand name drug that is an oral solid dosage form, we planned
to offset the entire non-Federal share of the increase in the minimum, as well as the additional
rebate for those drugs. However, after further consideration of the offset provisions in section

Page 2 – State Medicaid Director
2501 of the Affordable Care Act, we have decided to reconsider our instructions regarding the
calculation of the offset provisions to reflect the lesser of the difference between the increased
minimum rebate percentage and the AMP minus BP. We plan to offset the amount equal to the
increased amount of rebates resulting from the Affordable Care Act.
In light of this reconsideration, we plan to calculate the offset as described below.
Brand name drugs other than blood clotting factors and drugs approved by the Food and Drug
Administration (FDA) exclusively for pediatric indications 1 are subject to a minimum rebate
percentage of 23.1 percent of AMP:
•

If the difference between AMP and BP is less than or equal to 15.1 percent of AMP,
then we plan to offset the full 8 percent of AMP (the difference between 23.1 percent
of AMP and 15.1 percent of AMP).

•

If the difference between AMP and BP is greater than 15.1 percent of AMP, but less
than 23.1 percent of AMP, then we plan to offset the difference between 23.1 percent
of AMP and AMP minus BP.

•

If the difference between AMP and BP is greater than or equal to 23.1 percent of
AMP, then we do not plan to take any offset amount.

Brand name drugs that are blood clotting factors and drugs approved by the FDA exclusively for
pediatric indications are subject to a minimum rebate percentage of 17.1 percent of AMP:

1

•

If the difference between AMP and BP is less than or equal to 15.1 percent of AMP,
then we plan to offset the full 2 percent of AMP (the difference between 17.1 percent
of AMP and 15.1 percent of AMP).

•

If the difference between AMP and BP is greater than 15.1 percent of AMP, but less
than 17.1 percent of AMP, then we plan to offset the difference between 17.1 percent
of AMP and AMP minus BP.

Guidance and list of blood clotting factors and drugs approved by the FDA exclusively for pediatric indications are
posted on the CMS website at
http://www.cms.gov/Reimbursement/08_MedicaidPrescriptionDrugsundertheAffordableCareAct.asp.

Page 3 – State Medicaid Director

•

If the difference between AMP and BP is greater than or equal to 17.1 percent of
AMP, then we do not plan to take any offset amount.

For a drug that is a line extension of a brand name drug that is an oral solid dosage form, we plan
to apply the same offset calculation as described above to the basic rebate. Further, we plan to
offset only the difference in the additional rebate of the reformulated drug based on the
calculation methodology of the additional rebate for the drug preceding the requirements of the
Affordable Care Act and the calculation of rebates for the reformulated drug, if greater, in
accordance with the Affordable Care Act. If there is no difference in the additional rebate
amount in accordance with the Affordable Care Act, then we do not plan to take any offset
amount.
We have not reconsidered our guidance with respect to generic drugs, given that rebates are not
calculated based on best price. Thus, we plan to continue to offset an amount equal to two
percent of the AMP (the difference between 13 percent of AMP and 11 percent of AMP).
As indicated in our April 22, 2010 guidance, we do not plan to offset the non-Federal share of
any supplemental rebates States may receive above the increased Federal rebate percentages.
Offset Rebate Methodology
When determining the best approach to calculating the offset amount, we considered States,’ as
well as CMS’s data and systems capabilities. Some States suggested that it would be more
efficient for CMS to perform this offset calculation in a manner similar to the calculation of the
unit rebate amount (URA). States also suggested that CMS calculate a second URA identifying
the amount of offset to be returned to the Federal Government.
After considering these suggestions and to avoid the potential burden on States, we have decided
that it would be more efficient for CMS to determine the offset amount. Accordingly, we plan to
calculate a unit rebate offset amount (UROA) that will identify the offset amount per unit of a
drug at the 9-digit national drug code (NDC) level on a quarterly basis for States. States will
then be able to apply the UROA to the number of units of each drug for which they receive
payment from a manufacturer to determine the Quarterly Rebate Offset amount (QROA) for
each drug of all manufacturers to determine the total QROA. This amount will be offset and
reported on the Quarterly Expenditure reports.
We are in the process of implementing the systems changes necessary to include the UROA with
the quarterly rebate data submissions to the States. We believe States will also need more time to
modify their respective systems to accept this new UROA data element. Therefore, we are
developing an interim process to calculate an estimated quarterly rebate offset amount (EQROA)
that will be used to approximate this offset until our UROA systems changes are finalized. We
plan to apply the UROA for the basic rebate to an estimation of units for which the State has
made payment under the Medicaid State plan and reduce that estimate by the amount of rebates
we expect the State would have received in the quarter. We further plan to make this estimate
available to the State and record it on behalf of each State on the form CMS-64 as an offset. The

Page 4 – State Medicaid Director
EQROA amount will be reconciled with the total QROA when CMS provides States with the
UROAs. Attached to this letter is a detailed description of the methodology we plan to use for
the EQROA interim process for estimating the total offset.
Because we do not currently have the capability to systematically identify reformulated drugs,
the additional rebate for those drugs is not included for the purpose of this calculation, and no
offset will be taken from the States at this point. Once these drugs are identified, we will include
them in the EQROA or UROA process, and will make necessary retroactive adjustments.
Rebates for Medicaid Managed Care Organization (MCO) Drugs – MCO Formularies and
MCO Physician-Administered Drugs
We have received questions on whether the legislation also requires Medicaid MCOs to revise
their current formularies. As noted in the April 22, 2010 SMD letter, the new legislation requires
manufacturers to provide rebates for drugs dispensed to individuals enrolled in a Medicaid MCO.
The changes made by section 2501(c) of the Affordable Care Act do not specifically revise the
requirements concerning the provision of drugs by an MCO to its members, but they do provide
that utilization information concerning covered outpatient drugs dispensed by an MCO to its
Medicaid enrollees are to be reported to the State. This reporting will enable the State to include
MCO utilization data with its fee-for-service utilization data for covered outpatient drugs, so that
the manufacturers can pay rebates on these drugs. Accordingly, we do not plan to require that an
MCO modify its formulary provisions in light of this provision of the Affordable Care Act.
MCOs may continue to have some flexibility in maintaining formularies of drugs regardless of
whether the manufacturers of those drugs participate in the drug rebate program. State Medicaid
agencies may continue to establish requirements regarding MCOs’ formularies.
We also received questions related to State responsibility for collecting rebates for physicianadministered drugs provided in an MCO and MCO responsibility for collecting and reporting
rebate data on such drugs (e.g., NDCs and number of units of each covered outpatient drug
dispensed) for transmission to the State. In light of the requirements of section 1927(a)(7)
regarding the collection of information for physician administered drugs, MCOs are responsible
for submitting utilization data for these covered outpatient drugs to the State.
Exemptions for Discounts under the Medicare Coverage Gap Discount Program from Best
Price
In accordance with section 1927(c)(1)(C)(i)(VI) of the Social Security Act, as revised by section
3301(d) of the Affordable Care Act, effective July 1, 2010, discounts provided by manufacturers
under the Medicare Coverage Gap Discount Program under section 1860D-14A of the Act are
also exempt from a manufacturer’s BP calculation.

Page 5 – State Medicaid Director
Reporting Units
Beginning with October 2010, section 2503(b) of the Affordable Care Act requires
manufacturers to report the total number of units that are used to calculate the monthly AMP for
each covered outpatient drug no later than 30 days after the last day of the month. We plan to
require manufacturers to report these units by the same unit type used to calculate the AMP and
we plan to use these units to calculate the weighted AMP-based FULs prices. We plan to have
the data field necessary for manufacturers to report this data and will provide instructions to
manufacturers regarding the reporting of units to facilitate timely reporting in advance of the
deadline.
Excluded Drug Provision Changes
Section 2502 of the Affordable Care Act requires that over the counter (OTC) and prescription
smoking cessation drugs, barbiturates, and benzodiazepines be removed from the list of drugs
that States may exclude from coverage, effective January 1, 2014. States will generally be
required to cover these products to the extent that States provide coverage of prescribed drugs.
Please note that because Medicare Part D does not require the coverage of OTC smoking
cessation drugs, States are responsible for coverage of such drugs for Medicaid dual-eligible
individuals, provided that the State provides a prescription drug benefit under its State plan for
such Medicaid beneficiaries.
We intend to issue further guidance and regulations as necessary to ensure the proper and timely
implementation of these and related provisions of the Affordable Care Act. We look forward to
our continuing work together to implement this legislation. Questions regarding Medicaid drug
provisions can be submitted through the drug policy resource mailbox at
RxDrugPolicy@cms.hhs.gov or may be directed to Larry Reed, Director, Division of Pharmacy,
Disabled and Elderly Health Programs Group at (410) 786-3325.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Richard Fenton
Acting Director
Health Services Division
American Public Human Services Association

Page 6 – State Medicaid Director

Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Carol Steckel
President
National Association of Medicaid Directors
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

Enclosure
METHODOLOGY FOR CALCULATING THE ESTIMATED QUARTERLY REBATE
OFFSET AMOUNT
Effective January 1, 2010, the Affordable Care Act increased the minimum rebate amounts that
drug manufacturers are required to pay under the Medicaid drug rebate program, with different
formulas for single source and innovator multiple source drugs (brand name drugs) and
noninnovator multiple source drugs (generic drugs). The Affordable Care Act also required that
amounts “attributable” to these increased rebates be returned to the Federal Government.
We have provided a detailed description below of CMS’ methodology for the estimated quarterly
rebate offset amount (EQROA) interim process for estimating the total offset amount that will be
remitted to the Federal Government for this provision. The EQROA amount will be reconciled
with the total quarterly rebate offset amount (QROA) when CMS provides States with the unit
rebate offset amounts (UROAs).
Using the most complete available data, we plan to calculate the EQROA using the following
methodology. We note the limitations in using the data for this calculation in the data limitations
section at the end of this paper.
ACRONYMS AND ASSOCIATED FORMULA
UROA = Unit Rebate Offset Amount = Quarterly AMP x Offset Rebate Percentage per NDC
QROA = Quarterly Rebate Offset Amount = UROA x Average Total Units per NDC
Total QROA = Sum of the QROA of all NDCs
EQROA = Estimated Quarterly Rebate Offset Amount = Total QROA x Discount Factor
Percentage Specified Below
DATA SOURCES
•
•

Quarterly AMP Data, Begins with 1Q2010 (1st quarter of calendar year 2010)
3Q2008 – 2Q2009 Total Number of Units Reimbursed by States Obtained from the
Medicaid State Drug Utilization Data

METHODOLOGY and EXAMPLE –
Step 1 – Extract the Units Reimbursed by Each State from the Medicaid State Drug
Utilization Data File for 3Q2008 to 2Q2009
Each State’s utilization data file is due to CMS no later than 60 days after the end of each quarter
and is posted and updated on the CMS Web site on quarterly basis at:
http://www.cms.gov/MedicaidDrugRebateProgram/SDUD/list.asp. The data elements included
in this file are State, NDC, quarter and year, product name, units reimbursed, number of
prescriptions, total amount reimbursed by State, amount reimbursed under Medicaid, and amount
reimbursed by non-Medicaid. Although the drug utilization data is due to CMS no later than 60

Page 2 - Enclosure
days after the end of each quarter, it does not appear that this data is reliable until sometime after
that since States often initially revise these submissions. Therefore, to better estimate utilization,
we plan to use the past quarters’ data, 3Q2008 to 2Q2009, in the calculation. Units reimbursed
by NDC per State are then downloaded for each of the four quarters from 3Q2008 to 2Q2009.
Step 2 – Calculate the Average Total Units from 3Q2008 to 2Q2009
The Average Total Units are calculated by taking the average of the units reimbursed per NDC
by State from 3Q2008 to 2Q2009. As with this step and all the following steps in this
methodology, we are providing example to highlight the methodology. We are providing the
following example for steps 2-9 to highlight the methodology.
NDC

3Q2008

4Q2008

1Q2009

2Q2009

00001-0001
00002-0111
00003-0222

150
100
500

50
200
300

90
250
100

110
150
350

Calculating the Average
Total Units =
Sum of Units / 4
Quarters
= (150+50+90+110) ÷ 4
= (100+200+250+150) ÷ 4
= (500+300+100+350) ÷ 4

Average
Total
Units
100
175
312.5

For the purpose of continuing this calculation into future quarters (e.g., 2Q2010 EQROA,
3Q2010 EQROA, and future quarters as necessary), we plan to calculate the average total units
using quarters with the best available data on the total number of units reimbursed. Data will be
moved forward one quarter for each subsequent EQROA. Thus for 2Q2010 EQROA, the
average total units will be calculated using units reimbursed per NDC by State from 4Q2008 to
3Q2009. For 3Q2010 EQROA, the average total units will be calculated using units reimbursed
per NDC by State from 1Q2009 to 4Q2009. And for 4Q2010 EQROA, the average total units
will be calculated using units reimbursed per NDC by State from 2Q2009 to 1Q2010.
Step 3 – Identify the Drug Category of Each NDC
CMS posts the drug product data file on the CMS Web site on a quarterly basis at
http://www.cms.gov/MedicaidDrugRebateProgram/09_DrugProdData.asp. This file can be
downloaded to identify whether an NDC is a single source (S) drug, innovator multiple source (I)
drug, or noninnovator multiple source (N) drug. The drug product information that goes into this
file is based on manufacturer submissions to CMS. This file includes information such as NDC,
drug category, DESI indicator, drug type, product name, etc. The most recent file posted on the
CMS Web site is for 1Q2010. Please note that we plan to use the most updated drug product
data file available for the quarter when we perform the calculation. For the purpose of
calculating 1Q2010 EQROA, we are using 1Q2010 drug product data file.
Step 4 – Match the Drug Product Data File Against the 1Q2010 Quarter AMP File
Thirty days after the end of each rebate period, manufacturers are required to report to CMS their
quarterly AMP and best price (BP) for each NDC on record with CMS. The most complete
AMP and BP file that CMS has at this time is for 1Q2010. We plan to use the most updated

Page 3 - Enclosure
AMP and BP data received this quarter and all future quarters, as we believe this best represents
the amount manufacturers will use as the basis for their increased rebate payments. Because
1Q2010 quarterly AMP and BP files and the drug product data file are two separate files that
include separate information we need for each NDC, we plan to match both files by NDC in
order to have both the quarterly AMP and BP and the drug category appear for each NDC to
appear on the same file.
1Q2010 Quarterly AMP and BP File:
Quarterly
Quarterly BP
AMP
00001-0001
0.750000
0.650000
00002-0111
1.000000
0.800000
00002-0222
0.500000
0.000000
NDC

1Q2010 Drug Product Data File
NDC
Drug Category
00001-0001
S
00002-0111
S
00002-0222
N
Matched Quarterly AMP File and Drug Product Data File
NDC
Drug Category Quarterly AMP
Quarterly BP
00001-0001
S
0.750000
0.650000
00002-0111
S
1.000000
0.800000
00002-0222
N
0.500000
0.000000
Step 5 – Determine Where AMP Minus BP Falls
Once we have matched the 1Q2010 drug product data file against the 1Q2010 quarterly AMP
and BP file, we need to determine where the difference between AMP and BP falls. See details
and example below.
For brand name drugs other than blood clotting factors and drugs approved by the Food and
Drug Administration (FDA) exclusively for pediatric indications:
A. If the difference between AMP and BP is less than or equal to 15.1 percent of AMP, then
we plan to offset the full 8 percent of AMP (the difference between 23.1 percent of AMP
and 15.1 percent of AMP).
B. If the difference between AMP and BP is greater than 15.1 percent of AMP, but less than
23.1 percent of AMP, then we plan to offset the difference between 23.1 percent of AMP
and AMP minus BP.
C. If the difference between AMP and BP is greater than or equal to than 23.1 percent of
AMP, then we do not plan to take any offset amount.

Page 4 - Enclosure
For brand name drugs that are blood clotting factors and drugs approved by the FDA exclusively
for pediatric indications that are subject to a rebate percentage of 17.1 percent of AMP:
D. If the difference between AMP and BP is less than or equal to 15.1 percent of AMP, then
we plan to offset the full 2 percent of AMP (the difference between 17.1 percent of AMP
and 15.1 percent of AMP).
E. If the difference between AMP and BP is greater than 15.1 percent of AMP, but less than
17.1 percent of AMP, then we plan to offset the difference between 17.1 percent of AMP
and AMP minus BP.
F. If the difference between AMP and BP is greater than or equal to than 17.1 percent of
AMP, then we do not plan to take any offset amount.
For generic drugs, we plan to offset an amount equal to two percent of the AMP (the difference
between 13 percent of AMP and 11 percent of AMP), since these drugs are unaffected by best
price.
Because we currently do not have the capability to systematically identify reformulated drugs,
the additional rebate for those drugs is not included for now for the purpose of this calculation
and no offset will be taken from the States at this point. Once these drugs are identified, we will
include them in the EQROA for future quarters or the UROA process consistent with the
provisions of section 2501 of the Affordable Care Act.
NDC

Drug
Quarterly Quarterly AMP–BP
Category AMP
BP

AMP x
15.1%

AMP x
23.1%

00001-0001

S

0.750000

0.650000

0.100000

0.113250

0.173250

00002-0111

S

1.000000

0.800000

0.200000

0.151000

0.231000

00002-0222

N

0.500000

0.000000

N/A

N/A

N/A

Determination of
Where AMP-BP
Falls
Less than
AMPx15.1% - use
Step 5A above
Greater than
AMPx15.1% and
less than
AMPx23.1%
- use Step 5B
above
N/A – Generic
drug

Step 6 – Identify the Offset Rebate Percentage to be Applied to Each NDC
Based on the identification of where AMP minus BP falls in Step 5, the following offset rebate
percentage is applied to each NDC.

Page 5 - Enclosure
NDC
00001-0001

Drug
Category
S – brand

00002-0111

S – brand

00002-0222

N – generic

Determination where AMP-BP falls
Less than AMPx15.1% - see Step 5A
above
Greater than AMPx15.1% and less
than AMPx23.1% - see Step 5B above
N/A

Offset Rebate
Percentage
8%
3.1%
2%

Step 7 – Calculate UROA per NDC
Once AMP minus BP is determined (using the matched file with the 1Q2010 quarterly AMP and
BP data and the drug category indicator for each NDC), we calculate the UROA by multiplying
AMP by the offset rebate percentage determined in Step 5 for each of the category of drugs
where that AMP minus BP is applicable. For generic drugs, the UROA is calculated by
multiplying AMP by two percent.
NDC

Drug
Category

Quarterly
AMP

00001-0001
00002-0111
00002-0222

S – brand
S – brand
N – generic

0.750000
1.000000
0.500000

Offset
Rebate
Percent
Applied
8%
3.1%
2%

Calculating the
UROA = Quarterly
AMP x Offset
Rebate Percent
= 0.750000 x 8%
= 1.000000 x 3.1%
= 0.500000 x 2%

UROA per
NDC

0.060000
0.031000
0.010000

Step 8 – Calculate QROA and Total QROA
To calculate the QROA, the average total units of an NDC are multiplied by UROA of that
NDC. The total QROA is then calculated by taking the sum for all NDCs.
NDC

00001-0001
00002-0111
00002-0222

Average
Total
Units
100
175
312.5

UROA per
NDC

Calculate QROA =
QROA
Average Total Units x UROA

0.060000
0.031000
0.010000

= 100 units x 0.060000
= 175 units x 0.031000
= 312.5 units x 0.010000
Total QROA for All NDCs

$6.00
$5.425
$3.125
$14.55

Step 9 – Discount Factor on Actual Payment Received from Manufacturers by State
When a State invoices a manufacturer, State may not receive the full payment from the
manufacturer based on the amount the State invoices the manufacturer for that quarter in the
following quarter. CMS has no current data to estimate the amount States received in payment
from the manufacturers. Additionally, because of the zero URAs for 1Q2010, CMS is aware that
States and manufacturers are attempting to develop a process to implement the new Affordable
Care Act rebate provisions, and that States may have invoiced the manufacturers late, causing
States to receive late payments from manufacturers. As a result, we plan to offset 25 percent of

Page 6 - Enclosure
the total QROA for 1Q2010 and 50 percent of the total QROA for 2Q2010, 3Q2010, and
4Q2010. We believe that this is the best estimation that we can propose at this time to avoid
over-estimating the offset amount for States and inappropriately reducing rebates not related to
this Affordable Care Act provisions. Since the EQROA will be reconciled with the total QROA
for these quarters, the accurate offset amount will be determined ultimately.
Step 10 – Calculate EQROA per State
The EQROA is calculated by multiplying the total QROA by 25 percent for 1Q2010. For
2Q2010, the EQROA will be calculated by multiplying 2Q2010 total QROA by 50%. This will
be the same for 3Q2010 and 4Q2010 EQROA.
1Q2010 EQROA = 1Q2010 Total QROA x Discount Factor of 25% = $14.55 x 25% = $3.64
2Q2010 EQROA = 2Q2010 Total QROA x Discount Factor of 50% = $X x 50%
3Q2010 EQROA = 3Q2010 Total QROA x Discount Factor of 50% = $Y x 50%
4Q2010 EQROA = 4Q2010 Total QROA x Discount Factor of 50% = $Z x 50%
Step 11 – Delivery of EQROA to State
We are aware that States are still developing a process to implement the new rebate provisions
and adjust their systems to accommodate the new data. To minimize the burden for States, we
plan to provide each State with their individual EQROA based on our calculation from the above
methodology via a letter for each of the four quarters in 2010.
Step 12 – EQROA on CMS-64
To minimize the administrative work for States, CMS plans to populate the EQROA that CMS
provides to each State on the CMS-64. This amount will be available for the State to view by
September 30, 2010. Specific instructions on reporting rebate expenditures, including the line
item number in which the EQROA will be populated, will be provided in the near future.
Step 13 – EQROA Reconciliation
Once CMS is able to provide States with the UROA based on the new rebate percentage,
including the identification of the blood clotting factors, drugs approved by the Food and Drug
Administration (FDA) exclusively for pediatric indications, and the reformulated drugs, States
will be able to reconcile the EQROA with the total QROA based on the units that States actually
reimbursed for during the specific quarter.
TIMELINE
Our proposed timeline for these activities follows below. Please note that the dates and
deliverables are only estimated and may be subject to change.

Page 7 - Enclosure
Estimated Date
September 7, 2010

Estimated Deliverable
Run most recently updated 1Q2010 AMP and BP data against most recently
updated average units from 3Q2008 to 2Q2009.
September 28, 2010 Provide each State with their 1Q2010 EQROA via a letter.
September 30, 2010 CMS to populate State’s 1Q2010 EQROA on the CMS-64.
October 1, 2010
Each State should be able to view their State’s 1Q2010 EQROA in the CMS64. This amount should be the same as the amount provided to the State in the
letter.
November 15, 2010 Run most recently updated 2Q2010 AMP and BP data against most recently
updated average units from 4Q2008 to 3Q2009.
December 1, 2010
Provide each State with their 2Q2010 EQROA via a letter.
December 30, 2010 CMS to populate State’s 2Q2010 EQROA on the CMS-64.
January 1, 2011
Each State should be able to view their State’s 2Q2010 EQROA in the CMS64. This amount should be the same as the amount provided to the State in the
letter.
February 15, 2011
Run most recently updated 3Q2010 AMP and BP data against most recently
updated average units from 1Q2009 to 4Q2009.
March 1, 2011
Provide each State with their 3Q2010 EQROA via a letter.
March 30, 2011
CMS to populate State’s 3Q2010 EQROA on the CMS-64.
April 1, 2011
Each State should be able to view their State’s 3Q2010 EQROA in the CMS64. This amount should be the same as the amount provided to the State in the
letter.
May 3, 2011
CMS’ systems ready to calculate the updated URAs based on the increased
rebate percentage under the Affordable Care Act and the UROAs for 1Q2011.
May 4, 2011
CMS provides States with the 1Q2011 the Affordable Care Act URAs and
UROAs.
May 16, 2011
Run most recently updated 4Q2010 AMP and BP data against most recently
updated average units from 2Q2009 to 1Q2010 to calculate 4Q2010 EQROA.
June 1, 2011
Provide each State with their 4Q2010 EQROA via a letter. This will be the last
EQROA CMS will provide to each State.
June 30, 2011
CMS to populate State’s 4Q2010 EQROA on the CMS-64.

July 1, 2011

July 1, 2011
August 1, 2011
August 3, 2011

August 4, 2011
October 31, 2011

Each State should be able to view their State’s 4Q2010 EQROA in the CMS64. This amount should be the same as the amount provided to the State in the
letter.
States may begin to report their 1Q2011 total QROA on the CMS-64.
Deadline for States to report their 1Q2011 total QROA on the CMS-64.
CMS calculates 2Q2011 URAs and UROAs. States should begin to reconcile
the EQROA that CMS sends to States’ against the total QROA based on actual
units that States have received payment from manufacturers.
CMS provides States with the 2Q2011 URAs and UROAs.
Deadline for States to report their 2Q2011 total QROA on the CMS-64.

Page 8 - Enclosure
DATA LIMITATIONS
Please note the following EQROA data limitations:
•
•

•
•

•

•

•

We used four quarters of utilization data rather than eight quarters to estimate utilization
data as the shorter time period reduced the States’ offset liability.
We excluded S/I NDCs that did not have AMP and BP reported and N NDCs that did not
have AMP reported. Despite the fact that the manufacturers did not report their data in a
timely manner to CMS, they still are required to pay timely rebates to the States.
Because their data are not reflected, the offset amount is underestimated.
We excluded NDCs that do not have units reported. Similar to late reporting by
manufacturers, where there were units billed to the manufacturers, this underestimates
the offsets.
We have identified the blood clotting factors and exclusively approved pediatric drugs
with the best available data at the time the calculation is performed; therefore, the offset
amount may change as more data become available. We believe this will have a minimal
effect on the offsets.
We have yet to identify reformulated drugs; therefore, we did not apply the increased
additional rebate amount to the EQROA. This action underestimates the offsets for those
drugs, provided that the manufacturer made reasonable assumptions for reformulated
drugs.
The EQROA does not include rebates and units from MCOs as we do not yet have that
utilization data. To the extent that most States have been unable to provide the MCO
utilization data to the manufacturers, these data are not accounted for in the estimated
offsets. For any States that were able to provide utilization data, the offsets will be
underestimated. While more States will be able to report this utilization data for
subsequent quarters, we will not include these data until they are included in the States
utilization data that we use to calculate the EQROA, or until the QROA process is in
place.
We do not have current estimates of rebates collected by quarter since the rebates
reported in any given quarter always include amounts for past quarters. As a result, we
are not able to estimate the amount States will actually receive in rebates for 1Q2010 or
when they will receive them. We assumed that, in accordance with guidance we
provided, manufacturers calculated and submitted their URAs to the States based on the
Affordable Care Act rebate percentage. We believe we conservatively estimated a
minimal percentage of 25 percent for 1Q2010 EQROA and 50 percent for 2Q2010,
3Q2010, and 4Q2010 EQROA. To the extent that the States receive timely rebates for
these quarters at a greater or lesser rate, this approach will underestimate or overestimate
the offset.

